DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 02/01/2021. Claims 1, 3-13, and 15-20 are presented for examination.

Allowable Subject Matter
2.    Claims 1, 3-13, and 15-20, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, the document assigned to Leon Gatys et al: “A Neural Algorithm of Artistic Style”, pages 1-16, hereinafter Leon, discloses techniques for transferring of style from one image to another to produce an output image, based on neural networks (see abstract at page 1), which encompasses the claimed limitations. In particular, Leon discloses a method of controlling a display apparatus (see abstract), the method comprising: generating at least one second image (e.g., an intermediate image, half way between the input image and the artistic image) to be gradually changed by performing style transfer including image processing of a first image (e.g., the input image) to have a first style corresponding to the certain texture (See the detailed description of fig. 1 at page 3 and page 4 paragraphs 1 -3, wherein 
Kim et al. (US 20200035010) discloses conventional computer-animation systems compress or stretch a visual texture of an animation character from frame to frame to create an inconsistent or contorted version of an animation character within the animation sequence. To avoid such textural inconsistencies or contortions, some conventional computer-animation systems impose rigid limits on an animation character's visual texture such that the texture or color of the character remains fixed throughout an animation sequence. See paragraph 2. In one or more embodiments, the disclosed systems subsequently generate style-aware puppets for the source drawings, where each style-aware puppet comprises a character-deformation model, a skeletal-difference map, and a visual texture representation of a source drawing. See paragraphs 5 and 76). For a new target-character-animation sequence, the stylized-puppet-animation system blends style-aware puppets corresponding to analogous source drawings to generate a target-style-aware puppet for each frame of the target-character-animation sequence. By generating and blending style-aware puppets, the stylized-puppet-animation system preserves a detailed visual appearance and stylized motion of an animation character from a source-character-animation sequence. See fig. 3 and paragraph 20.
However, neither Leon or Kim, nor the combination thereof, discloses an apparatus and method of controlling a display apparatus for generating and displaying a 
With respect to an example claim, claim 13 (or claim 1) explicitly discloses generating a third image by performing an operation for style transfer of the first image using a neural network in parallel with the generation of the at least one second image, wherein, in response to the first image being received to the neural network, the neural network outputs the third image; and performing image transition to output, on the display, the third image after the at least one second image is gradually changed and sequentially output. Claim 18, in another example, further elaborates that the generating of the third image further comprises: generating, by an external apparatus connected to the display apparatus through a communication network, the third image through the neural network; and transmitting the third image from the external apparatus to the display apparatus. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the limitations of claims 1, 3-13, and 15-20 are allowed over the prior art.


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mahmood can be reached on 571 -272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

02/16/2021